FINAL OFFICE ACTION
This application remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on an application filed in GERMANY on 22 JAN 2016.  It is noted, however, that Applicant has not filed a certified copy of the application as required by 37 CFR 1.55:  The claim for priority and the certified copy of the foreign application specified in 35 U.S.C. 119(b) or PCT Rule 17  must, in any event, be filed within the pendency of the application, unless filed with a petition under paragraph (e) or (f) of this section.  
The PCT FORM 304 filed with the response refers to receipt of the priority document in the International Application, not the instant national stage application.  


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
the references to the features of particular claims throughout the specification are improper (e.g., see page 2, lines 14-16) because the specification should positively recite the features of the claims rather than inferentially referring to subject matter of a particular claim through incorporation by reference thereto.  The attempt to incorporate subject matter into this application by reference to claims is ineffective because such claims may not exist after prosecution and such the subject matter of such claims is expressly described by simply referring to claim numbers.  The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the .
	Appropriate correction is required.
The substitute Abstract of the Disclosure filed 15 DEC 2020 is objected to because the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The one word title of the invention is not descriptive.  A new title is again required that is clearly indicative of the invention to which the claims are directed (MPEP 606.01).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 9-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1270078 A1 in view of WO 2015/018878 A2.
EP 1270078 A1 discloses a centrifuge comprising a rotor and a rotor space (see figures 1 and 2) in which the rotor is arranged and rotatably mounted, wherein the rotor has an accommodation region for the accommodation of a reaction vessel unit, and the centrifuge is provided with a loading and unloading mechanism (15-17, 27, 28) which comprises a displacement/sliding rod (15’) for the positioning of a reaction vessel unit in the rotor or for the removal of a reaction vessel unit from the rotor, wherein the displacement rod is arranged in an accurately controlled and displaceable manner such that it is displaceable between an unloading position, in which it extends in the rotor 
The subject matter added to claim 1 related to the detection device for determining the position of the sliding rod 15’ is met by ¶ [0026] - [0030] as noted in the prior office action, the detection device being a potentiometer for position feedback       ¶ [0015], [0028].
EP ‘078 does not disclose the subject matter of claims 10-15 and 17, including the pipetting unit added to claim 1.  WO ‘878 discloses a similar centrifuge including a rotor 8 within a housing 9; a pipetting unit 71; an optical detection unit in the form of a camera 54; an evaluation device; and a spraying device 49, 50.  It would have been obvious to one skilled in the art to have provided the centrifuge of EP ‘078 with the subject matter of these claims as disclosed by WO ‘878 for the purposes of washing the reaction vessel units via the spraying device; for optically detecting and analyzing the contents in the reaction vessel units via the camera and evaluation device; and to enable feeding materials into the reaction vessels via the pipetting unit to fill the reaction vessels with samples - see pages 16, 20-21, and 26-27 of WO ‘878.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1270078 A1 in view of WO 2015/018878 A2 as applied to claim 1 above and further in view of Foldhazy (US 4654023).
Modified EP ‘078 does not disclose the recited sealing element.  Foldhazy discloses a centrifuge with a rotor 1 located in a rotor chamber enclosed by a housing 3; a rod 2 of the rotor 1 is guided through an opening of the housing wall; and a sealing element 10+ is provided in a region of the opening.  It would have been obvious to one skilled in the art to have provided the rod of modified EP ‘078 with a sealing element as taught by Foldhazy for the purposes of sealing the housing opening through which the rod extends (col. 2, lines 3-12).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1270078 A1 in view of WO 2015/018878 A2 as applied to claim 1 above and further in view of in view of Glater (US 6461287 B1).
Modified EP ‘078 does not disclose the recited window in the housing.  Glater discloses a centrifuge with a rotor 34 located in a rotor chamber 36 enclosed by a housing 13; and a window 124 is provided in the housing 13.  It would have been obvious to one skilled in the art to have provided the housing of modified EP ‘078 with a window as taught by Glater for the purposes of enabling an observer to view the rotor chamber during operation (col. 10, line 66 - col. 11 ,line 10).



Allowable Subject Matter
Claim 6 is again objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 4, and 16 stand allowed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Response to Amendment
Applicant's arguments with respect to the pending claims have been considered but are deemed to be moot since the prior art applied in the last office action (EP 1270078 A1 in view of WO 2015/018878 A2) disclose the subject matter added to claim 1 via the last response.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per PTO policy.

Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, to ensure the likelihood of adequate consideration at this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/CHARLES COOLEY/           Examiner, Art Unit 1774
Phone:  571-272-1139                                                                                                                                                                                             





15 March 2021